      Case 3:19-cr-03735-WQH Document 52 Filed 07/10/20 PageID.105 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   United States of America,                           Case No.: 19CR3735-WQH
12                                      Plaintiff,
                                                         ORDER AUTHORIZING
13   v.                                                  VIDEO TELECONFERENCE
14   Connie Rose Beebe,
15                                    Defendant.
16
17        A national state of emergency has been declared in response to the spread of the
18   Coronavirus. For everyone’s health and safety, the general population of California is
19   under a gubernatorial order to “shelter-in-place.” The detention facilities have imposed
20   quarantines or restrictions on access to detainees for the health of the detainees and staff.
21   The Judicial Conference of the United States found that conditions due to the national
22   emergency are materially affecting the functioning of the federal courts, and the Judicial
23   Council of the Ninth Circuit certified that emergency conditions existing in the Southern
24   District of California justify the temporary suspension of the 70-day period to bring the
25   defendant to trial. Public health recommendations and restrictions have impacted the
26   Court's ability to function as it usually does, to conduct in-person proceedings, and has
27   impaired the availability of counsel, parties, and Court staff to be present in the courtroom.
28   //

                                                     1
                                                                                     19CR3735-WQH
     Case 3:19-cr-03735-WQH Document 52 Filed 07/10/20 PageID.106 Page 2 of 2



1         I therefore find pursuant to the CARES Act that the use of videoconferencing to
2    conduct these court proceedings, with the consent of the defendant, is in the interest of
3    justice in that such procedure will prevent the defendant from remaining incarcerated
4    longer than is necessary and will satisfy the objectives of sentencing under the U.S.
5    Sentencing Guidelines and 18 U.S.C. § 3553.
6
7    Dated: July 10, 2020
                                          ________________________________________
8
                                          Honorable William Q. Hayes
9                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                 19CR3735-WQH
